       Case 2:17-cv-03465-SM-JVM Document 174 Filed 01/28/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA


    VIVIAN PATZ, ET AL.,                                                        CIVIL ACTION
         Plaintiffs

    VERSUS                                                                      NO. 17-3465

    SUREWAY SUPERMARKET, ET AL.,                                                SECTION: “E” (1)
        Defendants


                          ORDER ON OBJECTIONS TO EXHIBITS

        Plaintiffs Vivian Patz and Michael Patz object to certain exhibits Defendants seek

to introduce.1 Defendants oppose these objections.2 The Court rules on the objections as

follows:

     Exhibit                                                Ruling
        22          SUSTAINED.3
        23          SUSTAINED.4
        24          SUSTAINED. Jessica Starr was terminated by Defendant Walter H.
                    Maples, Inc., on February 29, 2012,5 and Vivian Patz was terminated in
                    April 2016.6 Starr’s personnel file is not relevant to this case, and its
                    probative value is substantially outweighed by the risk of unfair prejudice
                    to Plaintiffs.7
        25          SUSTAINED.8
        26          SUSTAINED.9

1 R. Doc. 157.
2 R. Doc. 167.
3 R. Doc. 172.
4 Id.
5 EX24-000004.
6 R. Doc. 133 at 7.
7 The parties contest whether Walter H. Maples, Inc., “had a rule that employees with medical issues would

be sent home, and had to come back with a doctor’s note in two to three days or else would be fired.” R.
Doc. 133 at 8, ¶ 8(l). The information in Starr’s personnel file does not have a tendency to make this disputed
fact any more or less likely.
8 R. Doc. 173.
9 Id.


                                                      1
        Case 2:17-cv-03465-SM-JVM Document 174 Filed 01/28/19 Page 2 of 2



        27             SUSTAINED as to Exhibit 27, pages 000007–000025. Provided, if
                       Plaintiff Vivian Patz denies that she has used Medicaid benefits in the
                       past, the Court will determine whether Exhibit 27, pages 000018–
                       000025, the spreadsheet the Defendants reference,10 may be used to
                       impeach her credibility.
        28             SUSTAINED as to Exhibit 28, page 000009.11
                       SUSTAINED as to Exhibit 28, pages 000011, 000014, and 000027
                       without objection.12
        29             SUSTAINED as to Exhibit 29, pages 000257, 000322, 000327, and
                       000604.13
                       SUSTAINED as to Exhibit 29, page 000324 without objection.14
                       SUSTAINED as to Exhibit 29, pages 000008–000254 and 000631–
                       000668.
        30             Plaintiffs have WITHDRAWN their objection to Trial Exhibit 30.15

        New Orleans, Louisiana, this 28th day of January, 2019.


                                              ________________________________
                                                       SUSIE MORGAN
                                                UNITED STATES DISTRICT JUDGE




10 R. Doc. 167 at 6.
11 R. Doc. 173.
12 R. Doc. 167 at 6.
13 R. Doc. 173.
14 R. Doc. 167 at 6.
15 R. Doc. 164.


                                                  2
